Citation Nr: 1233910	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to March 16, 2009, and a disability rating in excess of 40 percent from that date.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee osteochondroma with progression to myositis ossificans.

3.  Entitlement to a compensable disability rating for service-connected left plantar fasciitis with calcaneal spurs.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from September 1996 to May 2003.  His original disability claim was initiated as part of the Benefits Delivery at Discharge (BDD) program in April 2003.  This means the Veteran submitted his claim for benefits prior to his release from active duty in May 2003.

The Veteran was granted service connection for the issues listed on appeal by way of a rating decision dated in June 2003.  The Veteran's DDD of the lumbar spine was given a 10 percent rating while his disabilities of left knee osteochondroma with progression to myositis ossificans and plantar fasciitis with calcaneal spurs were each rated at the noncompensable level.  

The Veteran submitted a notice of disagreement with the disability percentages in August 2003.  He was issued a statement of the case (SOC) in August 2004.  However, there is no indication in the claims folder that he thereafter filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), and the August 2003 rating decision became final.  See 38 C.F.R. § 20.200 (2011) (an appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal).  

The Veteran submitted a claim for increased ratings for his service-connected disabilities that was received on September 2, 2008.

Based on evidence developed in connection with his increased rating claim, to include VA examinations, the Veteran's service-connected DDD of the lumbar spine rating was increased to 20 percent and his rating for his left knee osteochondroma with progression to myositis ossificans was increased to 10 percent in January 2009.  The effective date for the increased ratings was the date of the claim, September 2, 2008.  The Veteran was denied a compensable disability rating for his plantar fasciitis with calcaneal spurs.

The Veteran's rating for his DDD of the lumbar spine was increased to 40 percent by way of a rating decision dated in March 2009.  The increase was based on the findings from a VA examination dated March 6, 2009.  The effective date of the increase was established as of the date of that examination.  

The Veteran perfected his appeal for the disability rating issues shown on the title page in June 2009.

The Veteran was afforded an additional VA examination for his three disabilities in December 2009.  His claim for increased ratings was denied and he was issued a supplemental statement of the case (SSOC) in March 2010.

The Veteran submitted a statement in April 2010 wherein he contended that the symptoms for the three issues on appeal had worsened.  He provided examples of increased symptomatology for his disabilities.

The Veteran's case was certified on appeal to the Board in December 2011.  

The Board notes that certain VA treatment records dated after the examination in December 2009 have been associated with the claims folder.  However, the records are limited and provide little information in regard to the issues currently on appeal.  Accordingly, as the last examination of record is nearly three years old, and the Veteran has, since the last VA examination, asserted a worsening of his disabilities, the Board finds that a new examination is required to assess the current status of the Veteran's DDD of the lumbar spine, left knee osteochondroma with progression to myositis ossificans, and left plantar fasciitis with calcaneal spurs.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran also had perfected an appeal as to the issue of entitlement to service connection for a psychiatric disorder.  However, he was granted service connection for depressive disorder by way of a rating decision dated in November 2010.  The Board further notes that the Veteran was sent VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, as an attachment to the February 2011 letter that provided notice of the rating action.  As noted below, more action is required in this regard.  

Several post-service VA examinations of record note that the Veteran is unemployed.  The several examinations in September 2008 noted the Veteran as "actually unemployed".  The VA examination of March 2009 noted the Veteran was a full-time student but unemployed.  The period of unemployment was said to be less than one year.  The Veteran was also noted to be unemployed at the time of his VA examinations in December 2009.  His left knee disability was cited as a reason for his unemployment.  His normal occupation was listed as a cable television repair technician.

In light of the evidence of record showing the Veteran to be unemployed, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  On remand, the Veteran must be provided with appropriate notice and assistance as required by the Veterans Claims Assistance Act of 2000 (VCAA).  His claim for a TDIU must be adjudicated as part of his pending increased ratings claim.
Finally, the Veteran submitted evidence in support of a claim for entitlement to service connection for a cervical spine disorder in February 2010.  The evidence was a copy of a letter from the Social Security Administration (SSA) dated in January 2010.  The letter indicated that the Veteran was receiving SSA disability benefits for affective disorders.

In light of the grant of service connection for a depressive disorder in November 2010, the Veteran's SSA records must be obtained for consideration in adjudicating the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU rating.  

2.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to assess the current status of his service-connected DDD of the lumbar spine, left knee osteochondroma with progression to myositis ossificans, and left plantar fasciitis with calcaneal spurs.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  (The results of such must be included in the examination report.) 

(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

In regard to the Veteran's DDD of the lumbar spine, the examiner is requested to provide an opinion as to whether the Veteran's disability is also characterized by an identifiable and separate neurological component.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment. 

The examiner should provide a full description of the current functional impairment attributable to the left knee osteochondroma and left plantar fasciitis disabilities.  As part of the evaluation, the examiner should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also offer an opinion, based on his or her best medical judgment, as to whether the Veteran's left plantar fasciitis disability can be classified as "moderate," "moderately severe," or "severe."  If the examiner determines that the left plantar fasciitis disability is less than moderately disabling, the examiner should so state.

In addition to the results of the physical examination, the examiner is asked to take a detailed history from the Veteran regarding his employment and education.  The examiner should then provide an opinion regarding the collective impact of the Veteran's lumbar spine, left knee and left foot disabilities on his ability to obtain or maintain substantially gainful employment consistent with the Veteran's education and occupational experience.  

The report of examination should include the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

5.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the requests.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal, to include consideration of whether a separate rating, or ratings, for a neurological component if warranted.  The RO should also adjudicate a claim for TDIU.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


